SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Peerless Systems Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PEERLESS SYSTEMS CORPORATION 1055 Washington Blvd., 8th Floor Stamford, Connecticut 06901 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held On July 1, 2014 Dear Stockholder: You are invited to attend the annual meeting of stockholders (the “Annual Meeting”) of Peerless Systems Corporation, a Delaware corporation (the “Company”), which will be held on Tuesday, July 1, 2014, at 9:00 a.m. Eastern Time, at 1055 Washington Blvd., 10th Floor, Stamford, Connecticut, for the following purposes: 1. To elect as directors Messrs. Timothy E. Brog, Matthew R. Dickman, Jeffrey A. Hammer and Gerald A. Stein, to serve until the next annual meeting and until their respective successors are elected. 2. To ratify the selection of Mayer Hoffman McCann P.C. as the independent registered public accounting firm of the Company for the fiscal year ending January 31, 2015. 3. To approve, on an advisory basis, the compensation of our named executive officers as presented in this proxy statement. 4. To transact such other business as may properly come before the Annual Meeting or any adjournment or postponement thereof. The Board of Directors of the Company (the “Board”) has fixed the close of business on May 5, 2014 as the record date for the determination of stockholders entitled to notice of and to vote, in person or by proxy, at this Annual Meeting and at any adjournment or postponement thereof (the “Record Date”).As set forth in the enclosed Proxy Statement, proxies are being solicited by and on behalf of the Board of Directors of the Company.All proposals set forth above are proposals of the Board of Directors.It is expected that these materials first will be mailed to stockholders on or about May 22, 2014.Accompanying this Notice and Proxy Statement is a copy of the Company’s Annual Report on Form 10-K for its fiscal year ended January 31, 2014.You may also obtain an electronic version of our Annual Report on Form 10-K from the website of the Securities and Exchange Commission (“SEC”) located at www.sec.gov or from our website located at www.peerless.com/proxy. All stockholders are cordially invited to attend the meeting in person.Whether or not you expect to attend the meeting, please complete, date, sign and return the enclosed proxy card as promptly as possible in order to ensure your representation at the Annual Meeting.Should you receive more than one proxy card because your shares of common stock are held in multiple accounts or registered in different names or addresses, please sign, date and return each proxy card to ensure that all of your shares of common stock are voted.A return envelope (which is postage prepaid if mailed in the United States) is enclosed.Voting instructions are printed on the proxy card.Even if you have given your proxy, you may still vote in person if you attend the meeting.Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the meeting, you must obtain from the record holder (e.g., your broker, bank or other nominee) a legal proxy issued in your name. By Order of the Board of Directors, Timothy E. Brog Chairman and Chief Executive Officer Stamford, Connecticut May 22, 2014 TABLE OF CONTENTS SOLICITATION OF PROXIES 1 Cost of Solicitation 1 Voting Your Shares of Peerless 1 Revocability of Proxies 2 VOTING RIGHTS AND OUTSTANDING SHARES 2 Quorum and Required Vote 2 Internet Availability of Proxy Materials 3 Procedures for Stockholder Nominations 3 PROPOSAL NO. 1: ELECTION OF DIRECTORS 4 Director Nominees 4 Majority Independence of the Board 5 Board Leadership Structure and Risk Oversight 5 Board Committees and Meetings 5 Stockholder Communications with the Board 8 DIRECTOR COMPENSATION 9 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 10 PROPOSAL NO. 2: RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 10 FEES PAID TO INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 10 REPORT OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS 11 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 12 EXECUTIVE OFFICERS 13 EXECUTIVE COMPENSATION AND OTHER MATTERS 13 Summary Compensation Table 13 Narrative to Summary Compensation Table 14 Outstanding Equity Awards at Fiscal Year-End 15 Potential Payments Upon Termination Or Change In Control 16 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS 17 PROPOSAL NO. 3: ADVISORY VOTE ON EXECUTIVE COMPENSATION 18 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 19 CODE OF BUSINESS CONDUCT AND ETHICS 19 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 19 OTHER MATTERS 19 STOCKHOLDER PROPOSALS 20 INCORPORATION BY REFERENCE 20 AVAILABLE INFORMATION 20 i PEERLESS SYSTEMS CORPORATION 1055 Washington Blvd. 8th Floor Stamford, Connecticut 06901 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS to be Held on July 1, 2014 SOLICITATION OF PROXIES The enclosed proxy is solicited on behalf of our Board of Directors for the Company’s Annual Meeting of Stockholders to be held on Tuesday, July 1, 2014 at 9:00 a.m. Eastern Time, and at any adjournment or postponement thereof, for the purposes set forth herein.The Annual Meeting will be held at 1055 Washington Blvd., 10th Floor, Stamford, Connecticut.The Company intends to mail this proxy statement, the accompanying proxy card, and our Annual Report on Form 10-K on or about May 22, 2014 to all stockholders entitled to vote at the Annual Meeting.You may also obtain an electronic version of our Annual Report on Form 10-K from the SEC’s website located at www.sec.gov or from our website located at www.peerless.com/proxy . All shares of our common stock, par value $.001 per share (“Common Stock”), that are entitled to vote and that are represented at the Annual Meeting by properly executed proxies received at or prior to the Annual Meeting, and not revoked, will be voted at the Annual Meeting in accordance with the instructions specified on the proxies.If no instructions are specified, the proxies will be voted FOR : ● The election of Messrs. Timothy E. Brog, Matthew R. Dickman,Jeffrey A. Hammer and Gerald A. Stein as directors of the Company; ● The ratification of the selection of Mayer Hoffman McCann P.C. as our independent registered public accounting firm for the fiscal year ending January 31, 2014; ● The approval, on an advisory basis, of the compensation paid to our named executive officers as presented in this proxy statement; and If any other matters are properly presented at the Annual Meeting for consideration, including, among other things, consideration of a motion to adjourn the Annual Meeting to another time or place, the persons named in the proxy will have discretion to vote on these matters in accordance with their best judgment. Cost of Solicitation The Company will bear the entire cost of the solicitation of proxies, including preparation, assembly, printing and mailing of this proxy statement, the proxy card and any additional information furnished to stockholders.Copies of solicitation materials will be furnished to banks, brokerage houses, fiduciaries and custodians holding in their names shares of Common Stock that are beneficially owned by others to forward to such beneficial owners.The Company may reimburse persons representing beneficial owners of Common Stock for their costs of forwarding solicitation materials to such beneficial owners.Original solicitation of proxies by mail may be supplemented by telephone, telegram, facsimile, e-mail, internet or personal solicitation by our directors, officers or other regular employees. Voting Your Shares of Peerless Stockholders should follow the directions on their proxy card to vote their shares of Common Stock. 1 Revocability of Proxies Any proxy given pursuant to this solicitation may be revoked by a stockholder of record at any time before it is voted.Proxies may be revoked by: ● Filing with our Secretary, at or before the voting at the Annual Meeting, a written notice of revocation bearing a later date than the proxy; or ● Duly executing a proxy with a later date and delivering it to our Secretary before the voting at the Annual Meeting; or ● Attending the Annual Meeting and voting in person, although attendance at the Annual Meeting will not by itself constitute a revocation of a proxy. Any written notice of revocation or subsequent proxy should be sent to Peerless Systems Corporation, 1055 Washington Blvd., 8th Floor, Stamford, Connecticut 06901, Attention: Secretary, or hand delivered to us at or before the voting at the Annual Meeting. If your shares are held in the name of a broker, bank or other nominee, you may change your vote by submitting new voting instructions to such broker, bank or other nominee.Your voting instruction card should include this information.Please note that if a broker, bank or other nominee is the record holder of your shares and you decide to attend and vote at the Annual Meeting, your in-person vote at the Annual Meeting will not be effective unless you have obtained and present a legal proxy issued in your name from your broker, bank or other nominee, as the record holder. VOTING RIGHTS AND OUTSTANDING SHARES Only stockholders of record as of the close of business on May 5, 2014 will be entitled to notice of and to vote at the Annual Meeting.At the close of business on May 5, 2014, the Company had issued and outstanding 2,746,620 shares of Common Stock entitled to vote at the Annual Meeting.Each holder of Common Stock on such date will be entitled to one (1) vote for each share held on all matters to be voted upon at the Annual Meeting.Stockholders are not permitted to cumulate their shares for the purpose of electing directors or otherwise.All votes will be tabulated by the inspector of election appointed for the Annual Meeting.The inspector of election will tabulate separately affirmative votes, negative votes, abstentions and broker non-votes. Following are the proposals being presented at the meeting: 1. The election of Messrs. Timothy E. Brog, Matthew R. Dickman,Jeffrey A. Hammer and Gerald A. Stein as directors of the Company; 2. The ratification of the selection of Mayer Hoffman McCann P.C. as our independent registered public accounting firm for the fiscal year ending January 31, 2015; and 3. The approval, on an advisory basis, of the compensation of our named executive officers as presented in this proxy statement. Quorum and Required Vote The Company’s Bylaws (the “Bylaws”) provide that the presence at the Annual Meeting, in person or by proxy, of the holders of a majority of the outstanding shares of Common Stock entitled to vote, whether present in person or represented by proxy, shall constitute a quorum for the transaction of business at the Annual Meeting.Shares of Common Stock represented in person or by proxy will be counted for the purpose of determining whether a quorum is present at the Annual Meeting.Shares represented by proxies that reflect abstentions or “broker non-votes” (i.e., shares held by a broker, bank or other nominee that are represented at the meeting, but with respect to which such broker, bank or other nominee is not instructed to vote on a particular proposal and does not have discretionary voting power on such proposal) will be counted as shares that are present for purposes of determining the presence of a quorum. For the purposes of Proposal 1, the election of the nominees to the Board shall be determined by a plurality of the votes cast at the Annual Meeting by the holders of Common Stock entitled to vote in the election.The four nominees receiving the highest number of affirmative votes will be elected. 2 For Proposal 2, the affirmative vote of a majority of the total votes cast at the Annual Meeting by the holders of Common Stock entitled to vote on the ratification is required to ratify the selection of Mayer Hoffman McCann P.C. as our independent registered public accounting firm for the fiscal year ending January 31, 2015.The ratification of Mayer Hoffman McCann P.C. is generally a matter on which a broker or other nominee has discretionary voting authority.Accordingly, no broker non-votes are expected to result from this proposal. For Proposal 3, the affirmative vote of a majority of the total votes cast at the Annual Meeting by the holders of Common Stock entitled to vote on the proposal is required to approve the non-binding resolution. Because abstentions and broker non-votes do not constitute "votes cast" at the Annual Meeting, they would not affect the outcome of the election of the nominees to the Board or the vote required for Proposals 2 or 3. In accordance with Delaware law, a list of stockholders entitled to vote at the Annual Meeting will be available at the meeting, and for ten days prior to the Annual Meeting at our offices located at 1055 Washington Blvd., 8th Floor, Stamford, Connecticut, between the hours of 9 a.m. and 4 p.m. local time. Internet Availability of Proxy Materials Important Notice Regarding the Availability of Proxy Materials: The Notice of the 2014 Annual Meeting of Stockholders, this Proxy Statement, and the Company’s Annual Report for the year ended January 31, 2014, are available at www.peerless.com/proxy . Procedures for Stockholder Nominations The Nominating and Corporate Governance Committee will consider suggestions for nominees for directorships from stockholders of the Company provided such recommendations are made in accordance with the procedures set forth in the Company's Bylaws and the procedures described below.Stockholder recommendations for nominees will be processed and are subject to the same criteria as are candidates nominated by the Nominating and Corporate Governance Committee.Under the Company's Bylaws, any stockholder of record entitled to vote in the election of directors generally may nominate one or more persons for election as directors at a meeting, but only if written notice of such stockholder's intent to make such nomination or nominations has been delivered to or mailed and received at the principal executive offices of the Company not later than the close of business on the 60thday nor earlier than the close of business on the 90th day prior to the first anniversary of the preceding year's annual meeting.Each such notice shall set forth such information specified in the Company’s Bylaws and such other information required pursuant to Regulation 14A under the Exchange Act.At the request of the Board, any person nominated by a stockholder for election as a director shall furnish to the Secretary of the Company such information required to be set forth in the stockholder's notice of nomination that pertains to the nominee.The chairman of the meeting may refuse to acknowledge the nomination of any person not made in compliance with the foregoing procedure.Stockholder nominations submitted in accordance with the requirement of the Bylaws will be forwarded to the Nominating and Corporate Governance Committee. 3 PROPOSAL NO. 1 ELECTION OF DIRECTORS Our Nominating and Corporate Governance Committee has nominated four persons for election to the Board in accordance with the Company’s Certificate of Incorporation and Bylaws.Each director to be elected will hold office until the next annual meeting of stockholders and until his successor is elected and has been qualified, or earlier, upon such director’s death, resignation or removal.The Company’s Bylaws set forth certain requirements for stockholders wishing to nominate director candidates directly for consideration by the stockholders.See “Voting Rights and Outstanding Shares - Procedures for Stockholder Nominations” above. The names and certain information concerning the persons nominated by the Nominating and Corporate Governance Committee for election to the Board at the Annual Meeting are set forth below.It is intended that shares represented by the proxies will be voted FOR the election to the Board of the nominees named below unless authority to vote for the nominees has been withheld in the proxy.Although each of the persons nominated has consented to serve as a director if elected and the Board has no reason to believe that any of the nominees will be unable to serve as a director, if any nominee withdraws or otherwise becomes unavailable to serve, the persons named as proxies will vote for any substitute nominee designated by the Nominating and Corporate Governance Committee.The following information regarding the nominees is relevant to your consideration of the slate proposed by the Nominating and Corporate Governance Committee. Director Nominees The following sets forth certain information with respect to our nominees.Except as set forth below, none of the nominees for director were selected for election pursuant to any arrangement or understanding, other than with the directors and executive officers of the Company acting in their capacity as such.There are no family relationships among nominees for director or executive officers of the Company.Except as set forth below, no directorships are held by any director in a company which has a class of securities registered pursuant to Section 12 of the Exchange Act, or subject to the requirements of Section 15(d) of the Exchange Act or any company registered as an investment company under the Investment Company Act of 1940. Timothy E. Brog, age 50 , has been the Chairman of the Board of Directors since June 2008, Chief Executive Officer since August 2010 and a director of the Company since July 9, 2007.Mr. Brog was the Managing Director of Locksmith Capital Management LLC, the portfolio manager to Locksmith Value Opportunity Fund LP, from September 2007 to August 2010 and the Managing Director of E2 Investment Partners LLC, a special purpose vehicle to invest in Peerless, from March 2007 to July 2008.Mr. Brog was President of Pembridge Capital Management LLC, the portfolio manager of Pembridge Value Opportunity Fund LP, a deep value activist hedge fund, from June 2004 to September 2007.Mr. Brog was the Managing Director of The Edward Andrews Group Inc., a boutique investment bank from 1996 to 2007.From 1989 to 1995, Mr. Brog was a corporate finance and mergers and acquisitions associate of the law firm Skadden, Arps, Slate, Meagher & Flom LLP.Mr. Brog received a J.D. from Fordham University School of Law in 1989 and a B.A. from Tufts University in 1986.Mr. Brog is a Director of Eco-Bat Technologies Limited.The Board believes that Mr. Brog’s legal, investment bankingand value investment experience position him well to serve as Chairman and CEO of the Company and are extremely valuable to the Company in establishing a new venture, acquiring an existing business or making another investment. Matthew R. Dickman, age 50 , is the co-founder of Just Salad LLC, a quick and healthy restaurant chain with locations in New York City and Hong Kong.Mr. Dickman has served as its General Manager since July 2008. From May 1999 through June 2008, Mr. Dickman served as Manager of Southpaw Capital Management, a privately owned hedge fund. From June 1992 through April 1999, Mr. Dickman was a retail broker and manager of operations at various securities firms. Mr. Dickman graduated from the Marshall School of Business at the University of Southern California with an M.B.A and received a B.A. in Political Science from the University of Colorado. The Board believes that Mr. Dickman’s experience as an entrepreneur and hedge fund manager and in the investment management industry will be valuable to the Company as it pursues its strategy to enhance value for stockholders. Jeffrey A. Hammer, age 51, has served as a director since August 11, 2008.Mr. Hammer is currently a Managing Director and Co-Head of the Illiquid Financial Assets practice at Houlihan Lokey.
